Citation Nr: 1600220	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  09-29 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a left shoulder disability, to include as secondary to the service-connected right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Y. C.


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to March 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the benefit sought on appeal.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.  The Veteran testified at a February 2014 Board hearing before the undersigned Veterans Law Judge, and the transcript of this hearing has been associated with the claims file.  

The matter regarding atrophied right testicle has been raised by the Veteran in a December 2011 statement, but has not been addressed by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's current left shoulder disability did not manifest in service or within the first post-service year, such disability is not otherwise etiologically related to service, and such disability is not proximately due to or aggravated by a service-connected disability.


CONCLUSION OF LAW

The current left shoulder disability was not incurred in or aggravated by service, service connection may not be presumed for such disability, and service connection on a secondary basis is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In June 2014, the Board remanded the case and directed the AOJ to obtain VA treatment records from August 2008, and the AOJ did so.  The Board also directed the AOJ to afford the Veteran a VA examination to determine whether the Veteran's left shoulder disability is related to service or is secondary to the right shoulder disability.  The Veteran was afforded a VA examination in July 2014, and a November 2014 addendum medical opinion followed; the VA examiner provided the requested information and supported his opinion with rationale.  The AOJ readjudicated the claim in a November 2014 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2013); 38 C.F.R. §§ 3.159, 3.326 (2015).  

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided pre-adjudication VCAA notice by letter in November 2008.  In this letter, the Veteran was notified as to what information and evidence was needed to substantiate the claim for service connection, including on a secondary basis, what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the information concerning how disability ratings and the effective date are determined.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, relevant post-service treatment records, and lay statements have been associated with the record.  

Further, during the appeal period the Veteran was afforded VA examinations in December 2009 and July 2014, with an addendum opinion in November 2014.  The examiners each conducted an examination, and together provide sufficient information such that the Board can render an informed decision as to service connection.  VA has satisfied its duty to assist.

With respect to the aforementioned Board hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the issue was explained and testimony was taken concerning the Veteran's contentions and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability that is secondary to a service-connected disease or injury shall be service-connected.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.   Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Veteran contends that his left shoulder disability was caused by overusing his left shoulder as compensation for the right shoulder disability.  See e.g., September 2008 claim; February 2014 Board hearing transcript at p. 7.  The Veteran's left shoulder disability is diagnosed as degenerative joint disease during the appeal period.  See e.g., December 2009 and July 2014 VA examinations.   Therefore, the current disability is shown.  

First, the competent and probative evidence does not support a finding that the Veteran's left shoulder disability is caused or aggravated by the service-connected right shoulder disability.  

The Veteran reports that due to his service-connected right shoulder injury, to include as a result of his decreased right shoulder and arm strength, he overused his left shoulder when compensating for his right shoulder and arm.  See e.g., February 2014 Board hearing transcript at p. 5, 7 (Veteran reported that he used his left arm for anything he needed to do over his head or lifting and throwing very heavy (e.g., 75 lbs.) postal bags and boxes at his job, and this would cause his left arm to become tired); July 2009 Form 9.  The Board also acknowledges the February 2014 statement from the Veteran's co-worker, E. M., who worked with the Veteran since the 1980s.  E. M. reported that he observed the Veteran struggle with his left extremity, which he used to compensate for his right, and that the Veteran loaded letter trays that were as heavy as 40 lbs. into cages as high as 6 feet "continuously" and that the Veteran and another mail handler pushed heavy cages that weighed up to 700 lbs. and had bad wheels to the dock.  E. M. reported that this work was hard on the arms and shoulder area.  But see February 2014 statement by I. P., Jr. (reporting that he was the Mail Handler Group Leader and when Veteran was working under his command, many times he had to give the Veteran light duty assignments that didn't require lifting more than 15 to 20 lbs., and that the Veteran could not load parcels into cages higher than waist high).  

The Veteran is certainly competent to report his symptoms and observations, and the Board finds these reports credible, and the Veteran's coworkers are competent to report their observations, and the Board finds these reports credible. 

However, the Board concludes that the determination as to the etiology of a left shoulder disability is a medical matter beyond the knowledge of a non-expert and therefore beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's determination that his current left shoulder disability is caused or aggravated by the service-connected right shoulder disability is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because there is no indication in the record that the Veteran has medical expertise and training, to include in the field of orthopedics, the Board finds that the Veteran's lay allegation that his left shoulder disability is caused or aggravated by the right shoulder disability, to include as a result of overusing the left shoulder to overcompensate for the right shoulder, is of no probative value.  

On the other hand, the July 2014 VA medical opinion in this case is of significant probative value, as the VA examiner, Dr. J. D., reviewed the claims file, provided sufficient rationale for his opinions, and based his opinions on his medical expertise, examination of the Veteran, medical literature, and the Veteran's medical history and lay statements.  Dr. J. D. opined that it is less likely than not that the Veteran's left shoulder disability is caused or aggravated by the right shoulder disability.  

Dr. J. D. stated that the Veteran's limited range of motion in the right shoulder would not lead to the left shoulder's current condition.  Dr. J. D. noted that the Veteran worked most of his life, loading and unloading 75 lb. postal sacks until retirement age of 65.  Dr. J. D. stated that x-rays show mild degeneration in both shoulders, and greater on the "less used" right shoulder which does not compute [with the Veteran's argument of overuse of the left shoulder].  Dr. J. D. also noted that degenerative changes are part and parcel of aging, and cited to medical literature that stated, "By the age of 35, approximately 30% of people will show evidence of degeneration at one or more joints. By the age of 60, greater than 90% of people will show evidence of disc degeneration at one or more joints."  Dr. J. D. noted that the medical literature shows that all individuals use their dominant hand 97% of the time in activities daily activities.  Dr. J. D. stated that if what the veteran claims to be true [regarding overuse of his left shoulder] then all individuals should have dramatic arthritis in their dominant hands in a young age which is not the case. 

Dr. J. D. also noted a medical study which specifically answers this question on weight bearing joints, and noted that the following findings are even more true for non-weight bearing joints like the shoulder:  

Lay people and many doctors as well, believe that pain or disability in one limb can stress the other one and produce symptoms in it. It is often claimed that an injury causing disability of one limb initiated or aggravated a disabling condition in the opposite normal or previously asymptomatic extremity. It may be reasoned that the injury to one limb caused the patient to "favor" it and that this in turn unduly stressed the normal limb because it has had to bear more weight, causing or accelerating arthritis in one of its joints. The evidence available indicates that an injury in one extremity rarely causes a major problem in the opposite or uninjured extremity.

Dr. J. D. then referred to the x-rays of the Veteran's left ankle, lumbar spine, bilateral feet, right elbow and right hand, which Dr. J. D. stated all show degenerative changes, thus further proving the current left shoulder condition is part of normal aging. Dr. J. D. again noted that the Veteran worked in a physical capacity until retirement age, and for the above reasons, the right shoulder disability would not have aggravated the left shoulder disability beyond the natural progress of the Veteran's current age-related left shoulder disability.  

The Board acknowledges that the December 2009 VA examiner stated that he could not opine as to the etiology of the left shoulder or whether it is due to the right shoulder without resorting to speculation, as it "may or may not" be due to the use of the left shoulder over the right.  The December 2009 VA examiner stated that "one can speculate that using the left arm more than the right arm has led to an arthritic condition and it is at least as likely as not that this is possible."  However, given that the December 2009 VA examiner expressly stated that his opinion was mere speculation, the December 2009 VA medical opinion that the Veteran's left shoulder disability is at least as likely as not due to the right shoulder disability is of no probative value and is therefore outweighed by the July 2014 VA medical opinion.  

The Board also acknowledges the private Kaiser Permanente record in February 2007, in which the Veteran's physical therapist stated that he has had left shoulder pain since falling in the snow onto the left shoulder in January 2007.  This treatment record notes that the Veteran uses his left arm for strength and guides things with his right arm.  The Veteran's physical therapist noted that the January 2007 x-ray performed at Kaiser showed degenerative joint disease, and she assessed the Veteran with "impingement syndrome due to trauma and overuse" and noted that the Veteran's shoulder needs strengthening due to type of work and primarily using the left arm.  See also February 2014 Board hearing transcript at p. 8-9 (Veteran reported that his doctor from Kaiser Permanente told him that he was using his left arm too much and that was why he was having problems with it).  

However, though the Veteran's physical therapist opined that the Veteran's impingement syndrome in 2007 was due in part to overuse, there is no diagnosis of impingement syndrome during the current appeal period, and the Veteran's impingement syndrome is shown by the medical evidence to have resolved prior to the current appeal period.  See e.g., April 2007 Kaiser Permanente physical therapy progress note (noting that the Veteran's left shoulder pain is getting better with time and rest and that Veteran has made significant progress); December 2009 VA examination (noting the 2007 Kaiser Permanente records, but providing current diagnosis of arthritis); July 2014 VA examination (left shoulder impingement test was negative).  Given that the Kaiser Permanente physical therapist did not opine that the Veteran's left shoulder degenerative joint disease was caused by overuse, this opinion by the Veteran's provider at Kaiser Permanente is of no probative value for the medical question in this case.  The Board also notes that the July 2014 VA medical opinion expressly stated that a doctor's belief that pain or disability in one limb can stress the other one and produce symptoms in it is erroneous in the Veteran's case.

The July 2014 VA medical opinion is well-supported by the clinical data of record and provides a clear rationale that covers all relevant bases as to the issue of secondary service connection in this case.  Therefore, the Board finds the July 2014 VA medical opinion to be highly probative of this essentially medical question before the Board.  Given the July 2014 VA medical opinion, the Board finds that the preponderance of the evidence is against a finding that the Veteran's left shoulder disability is proximately due to or the result of the Veteran's service-connected right shoulder disability or that the left shoulder disability worsened beyond the natural progress due to his right shoulder disability.  There is no medical evidence or lay allegation that the Veteran's current left shoulder disability is secondary to his service-connected disabilities other than the right shoulder disability.  On review, and given the July 2014 VA medical opinion, the Board finds that the Veteran's service-connected disabilities did not cause or aggravate his left shoulder disability, and service connection is therefore not warranted on a secondary basis for the left shoulder disability.  38 C.F.R. § 3.310.  

Second, the preponderance of the evidence is against a finding that the Veteran's current left shoulder injury manifested in service or within the first post-service year, or that such disability is otherwise etiologically related to service.  Though the Veteran has not argued that his left shoulder disability is directly related to service, there is a November 1967 service treatment record showing emergency treatment for a laceration of the left shoulder.  Therefore, an in-service left shoulder laceration injury is shown.  There is also a presumption of service connection for arthritis that manifests to a compensable degree during service or within the first post-service year, and then again "at any later date, however remote."  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

However, there is no competent evidence to show that the Veteran's current left shoulder disability manifested in service or is directly related to service, to include the in-service laceration of the left shoulder.  See e.g., December 2009 VA examination (opining that the current left shoulder disability is not related to the in-service laceration, and this opinion is probative as it was based on the examiner's medical expertise and review of the Veteran's claims file, service treatment records, and lay statements).  Significantly, the Veteran's laceration of the left shoulder in service was expressly noted as a temporary disability, and the remaining service treatment records are absent for left shoulder complaints, to include on discharge from service.  See November 1967 service treatment record.  Another VA examiner also opined in November 2014 that it was less likely than not that the left shoulder injury was related to service as there was no mention of a problem or disorder affecting the left shoulder itself in service, to include during the Medical Board proceedings.  Also, significantly, the Veteran has not argued that his current left shoulder disability is related to service, to include the in-service left shoulder laceration.  Indeed, there is no indication of complaints or treatment for a left shoulder disability until decades after service.  See Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability); see e.g., January 2007 Kaiser Permanente private treatment record (Veteran complained of left shoulder pain that began after he had a fall in the snow in about January 2007).  

For these reasons, the evidence does not show the continuity of symptomatology of arthritis component required under 38 C.F.R. § 3.303(b).  Given the lack of manifestations of left shoulder arthritis until decades after service, the Board finds that Veteran's current left shoulder arthritis did not manifest in service or within the first post-service year, and continuity of symptomatology of arthritis since service is not present.  Accordingly, the left shoulder disability may not be presumed to be service-connected.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Further, an etiological relationship between the Veteran's current left shoulder disability and the in-service left shoulder laceration is not shown, and service connection on a direct basis is not warranted.  38 C.F.R. § 3.303.

For the above reasons, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left shoulder disability.  Therefore, the benefit of the doubt provision does not apply, and the claim on appeal must be denied.  See 38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for a left shoulder disability is denied. 




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


